Citation Nr: 0827084	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  05-22 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to service connection for asbestosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from August 1944 to June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the veteran's asbestosis is due to any 
incident or event in his naval service or is a result of 
exposure to asbestos in service.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In May 2004 and October 2004 VA sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the August 2004 rating 
decision, May 2005 SOC, November 2005 SSOC, and July 2006 
SSOCs explained the basis for the RO's action, and the SOC 
and SSOCs provided him with additional 60-day periods to 
submit more evidence.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Factual Background, and Analysis

Service connection is granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).


There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on asbestos-
related diseases which provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-2000 (April 
13, 2000).

The Board notes that the aforementioned provisions of M21-1 
were rescinded and reissued as amended in a manual rewrite 
(MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for asbestosis under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

With further reference to disease of the lungs, for claims 
received by VA after June 9, 1988, a disability or death will 
not be considered service connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  This does not apply 
if the disability or death is otherwise shown to have been 
incurred or aggravated during service.  38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's military records show that he served as a 
seaman aboard the attack cargo ship USS Ottawa during his 
service in the Navy.  His service treatment records (STRs) 
and examinations are negative for complaints, findings, or 
treatment of any chronic pulmonary disorder, and no exposure 
to asbestos is indicated therein.

Private treatment records from N.M. Hospital show that a 
January 1996 chest X-ray was normal.

T.V.C., M.D., reviewed the veteran's records in September 
2003 and wrote that he felt that pleural biopsies showed 
hyaline pleural plaques, which are typical of asbestos 
exposure but not specific to it.  Dr. C continued that an 
open lung biopsy showed patchy interstitial fibrosis which he 
characterized as moderate in severity.  Well-developed 
honeycombed change was not present, some of the fibrosis was 
centrilobular, and there were at least two asbestos bodies 
present.  Dr. C diagnosed the veteran with pleural biopsies 
showing hyaline pleural plaques characteristic of asbestos 
exposure and an open lung biopsy showing moderately severe 
asbestosis.

R.M.G., M.D., of the G.F. Clinic wrote in March 2004 that the 
veteran was found to have hypoxia in August 2003, and that a 
subsequent high resolution CT scan of the chest showed 
diffuse pulmonary fibrosis.  An open lung biopsy revealed 
asbestos bodies, and Dr. G opined that the history, 
radiographs, and pathology were all consistent with pulmonary 
fibrosis secondary to asbestos.  Dr. G wrote that the veteran 
had significant exposure to asbestos in the Navy and in his 
occupation of 25 to 30 years after his service.  He did not 
know how much of the veteran's current asbestosis was related 
to his Naval versus civilian exposure to asbestos.

A September 2004 pulmonary function test at the G.F. Clinic 
showed no evidence of obstructive lung disease, and showed 
that the veteran had low-normal lung volumes consistent with 
his underlying interstitial lung disease secondary to 
asbestosis.  At September 2005 treatment, the veteran 
reported a progressive worsening of his dyspnea.  

In an October 2004 letter to the Employment Standards 
Administration, Dr. G wrote that the veteran had been 
initially referred to him in August 2003.  Dr. G wrote that 
on exercise oximetry the veteran's saturations decreased to 
84 percent and that a high-resolution CT scan showed area 
honeycombing consistent with asbestos exposure.  In addition, 
pathology from the open lung biopsy showed hyaline pleural 
plaque and moderately severe asbestosis.  The veteran needed 
to use home oxygen because he would become hypoxic on room 
air.  Dr. G reportede that the veteran had undergone 
extensive exposure over a number of years to asbestos-
containing materials during his post-service employment with 
the Department of Defense (DoD).  He opined that the 
veteran's extensive exposure to asbestos in his occupation, 
without proper precautions, had subsequently caused his 
asbestosis.  

D.E.A., M.D., of the G.F. Clinic examined the veteran in June 
2005.  Dr. A felt that even though the veteran had smoked 
until 1982, since he did not appear to develop symptoms of 
shortness of breath or hypoxia until much later, smoking was 
likely not the cause of his symptoms.  Spirometry and 
oximetry which Dr. A performed suggested some progression of 
the disease.  Dr. A opined that the veteran had some 
pulmonary fibrosis associated with past asbestos exposure, 
and obstructive lung disease related to both asbestos 
exposure and smoking.  However, pulmonary fibrosis was the 
predominant problem, as manifested by drops in oxygen 
saturation with exercise and the appearance of the X-ray.  
The veteran was to use oxygen at night and during the day as 
needed with exercise, and was to be treated for increased 
shortness of breath with bronchodilators.  Dr. A did not feel 
that the veteran could work in any type of job, and noted 
that the veteran was limited with moderate exertion.

The veteran had a private examination in November 2005 in 
relation to an occupational disability claim.  He reported 
having about half the endurance that he had two years before.  
The examiner noted that, on June 2005 and September 2005 
pulmonary function testing, the veteran demonstrated 62-68 
percent of the predicted FVC.  He felt that, based on 
American Medical Association guidelines and the veteran's 
activities of daily living, the veteran's pulmonary 
impairment rated as a 20 percent whole-person permanent, 
partial impairment.

The veteran's claims file was reviewed by B. S.-M., a VA 
nurse practitioner, in April 2006, and K.S.D., M.D., co-
signed Ms. S-M's report.  Ms. S-M noted that the veteran's 
STRs showed no complaints or findings related to a chronic 
pulmonary condition, but that this is not highly relevant 
because pulmonary changes due to asbestos are most often 
manifested over time.  In a May 2006 report addendum, Ms. S-M 
noted that the veteran had worked for 40 years after service 
in the air conditioning and heating industry.  Ms. S-M opined 
that in light of the 40 years the veteran worked in an 
occupation with high exposure to asbestos, versus the one 
year and ten months during which he was a seaman in the Navy, 
an occupation with a low risk of exposure, it is "less 
likely than not" that the veteran's asbestosis was caused by 
or is due to his military service.

The veteran wrote in April 2006 that he was exposed to 
asbestos when working on plumbing and heating as a civilian 
employee with the Air Force.  He also felt that he had been 
exposed to asbestos while serving in the Navy.

After a careful review of the evidence of record discussed 
above, the Board finds that service connection for asbestosis 
has not been established.  The Board will concede, for the 
purpose of this decision, that the veteran was exposed to 
asbestos while serving on shipboard in the Navy, but we note 
that the "Navy Job Titles (Ratings) and Probability of 
Exposure" lists the occupation of seaman as having minimal 
risk of exposure to asbestos.  In addition, the record shows 
that the veteran had significant exposure to asbestos for 
decades in his post-service occupation working on plumbing 
and heating as a civilian employee of the Air Force.  

Dr. G wrote in March 2004 that he did not know how much of 
the veteran's current asbestosis was related to his Naval 
versus civilian exposure to asbestos.  However, in October 
2004 Dr. G expressed the opinion that the veteran's extensive 
exposure to asbestos in his occupation with DoD (his post-
service civilian occupation) without proper precautions had 
caused his asbestosis.  In April 2006 Ms. S-M reviewed the 
veteran's records and opined that, in light of the 40 years 
he worked in an occupation with high exposure to asbestos, 
versus the period of less than two years as a seaman in the 
Navy, with a relatively low risk of exposure, there is a low 
likelihood that the veteran's asbestosis is a result of his 
naval service.

We recognize the sincerity of the arguments advanced by the 
veteran, and his belief that his asbestosis is service 
connected.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms subject to lay observation 
such as breathing difficulty.  38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, asbestosis is a complex disorder 
which requires specialized training for a determination as to 
diagnosis and causation, and it is therefore not susceptible 
of lay opinions as to causation or etiology.

The Board finds that the preponderant weight of the evidence 
is against a finding that there is a nexus between the 
veteran's service in the Navy from 1944 to 1946 and his 
currently claimed asbestosis.  

As the evidence preponderates against the claim for service 
connection for asbestosis the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

 
ORDER

Service connection for asbestosis is denied.



_______________________________
	ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


